Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into as of the 19th day of December, 2008, by and between CATALYST
PHARMACEUTICAL PARTNERS, INC., a Delaware corporation (the “Company"), and
PATRICK J. McENANY (the “Employee”).
     Capitalized terms not defined herein shall have the meaning ascribed
thereto in the Employment Agreement (as defined below).
     WHEREAS, the Company and the Employee are parties to that certain
Employment Agreement effective November 8, 2006 (the “Employment Agreement”);
and
     WHEREAS, the parties mutually desire to amend certain terms and conditions
of the Employment Agreement.
     NOW, THEREFORE, in consideration of the mutual recitals and covenants
contained herein and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

1.   Sections 7.1, 7.2, 7.3 and 7.4 of the Employment Agreement are hereby
amended to provide that the accrued and unpaid Base Salary and Annual Bonus
through the date of termination shall be paid within 45 days of: a) termination
or b) the end of the calendar year to which the Annual Bonus relates,
respectively.

2.   Sections 7.5.2.(iv) and 7.6.2.(iv) of the Employment Agreement are hereby
amended to: a) remove the Company’s discretion to make payments in a form other
than lump sum in the event termination occurs within 2 years following the
Change in Control; and b) to provide that should the termination occur more than
2 years following the Change in Control, the payments shall be made in the same
form as if the Change in Control did not occur.

3.   Sections 7.5 and 7.6 of the Employment Agreement are hereby amended to
provide that the payments described in Section 7.5.2.(iv) and 7.6.2.(iv) shall
commence 45 days following the termination, provided the Employee executes (and
does not revoke prior to commencement of payments, if applicable) the release
described in Section 7.5.3 and 7.6.3 of the Agreement, no later than 30 days
following the date of termination. If such payments are to be made in
installments, such installments shall be made no less frequently than monthly.

4.   Section 7.5 and 7.6 of the Employment Agreement are hereby further amended
to provide that the accrued and unpaid Base Salary and Annual Bonus through the
date of termination shall be paid within 45 days of: a) termination or b) the
end of the calendar year to which the Annual Bonus relates, respectively,
provided the Employee executes (and does not revoke prior to commencement of
payments, if applicable) the release described in Section 7.5.3 and 7.6.3 of the
Agreement, no later than 30 days following the date of termination.

 



--------------------------------------------------------------------------------



 



5.   Section 7.6.4. of the Employment Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:       “ For purposes of
this Agreement, “Good Reason” shall mean, as determined by the Company, the
first occurrence, without the Employee’s consent, of either: (i) any material
alteration by the Company of Employee’s positions, functions, duties or
responsibilities, including any change that (a) alters Employee’s reporting
responsibility or (b) causes Employee’s Position with the Company to become of
materially less importance than the applicable positions; (ii) a material
decrease in Employee’s Base Salary; (iii) failure of the Company to perform any
of its material obligations under this Agreement; or (iv) relocation of the
principal office of the Company outside fifty (50) miles of the greater Miami,
Florida area; provided, however, that Employee shall not be deemed to have
terminated employment with the Company for Good Reason unless: (i) Employee
terminates employment no later than 90 days following the initial existence of
one or more of the above referenced conditions; and (ii) Employee provides to
the Company a written notice of the existence of the above-referenced
condition(s) within 90 days following the initial existence of such condition(s)
and the Company fails to remedy such condition(s) within 30 days following the
receipt of such notice.”

6.   Section 7.6.5. of the Employment Agreement is hereby further amended to
provide that no Change in Control shall be deemed to occur unless the event(s)
that cause(s) such Change in Control also constitute(s) a “change in control
event”, as such term is defined in Code Section 409A (as defined below).

7.   The Employment Agreement is hereby amended to add Section 21: Section 409A
Compliance which shall read as follows:

          “Section 409A Compliance
          21.1. General. It is the intention of both the Company and the
Employee that the benefits and rights to which the Employee could be entitled
pursuant to this Agreement comply with Section 409A of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”), and its implementing
regulations and guidance (“Code Section 409A”), to the extent that the
requirements of Code Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention. If
the Employee or the Company believes, at any time, that any such benefit or
right that is subject to Code Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Code Section 409A
(with the most limited possible economic effect on the Employee and on the
Company).
          21.2. Distributions on Account of Separation from Service. If and to
the extent required to comply with Code Section 409A, payment or benefit
required to be paid under this Agreement on account of termination of the
Employee’s service, or any other similar term, shall be made upon the Employee
incurring a “separation from service” within the meaning of Code Section 409A.

2



--------------------------------------------------------------------------------



 



          21.3. No Acceleration of Payments. Neither the Company nor the
Employee, individually or in combination, may accelerate any payment or benefit
that is subject to Code Section 409A, except in compliance with Code
Section 409A and the provisions of this Agreement, and no amount that is subject
to Code Section 409A shall be paid prior to the earliest date on which it may be
paid without violating Code Section 409A.
          21.4. Treatment of Each Installment as a Separate Payment. For
purposes of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which the Employee is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Code Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.
          21.5. Tax Gross-Ups. Notwithstanding anything in this Agreement to the
contrary, any payment, to the extent such payment constitutes deferral of
compensation under Code Section 409A, to reimburse the Employee in an amount
equal to all or a designated portion of the Federal, state, local, or foreign
taxes imposed upon Employee as a result of compensation paid or made available
to the Employee by the Company, including the amount of additional taxes imposed
upon the Employee due to the Company’s payment of the initial taxes on such
compensation, shall be made no later than the end of the Employee’s taxable year
next following the Employee’s taxable year in which the Employee remits the
related taxes.
          21.6. Six Month Delay for Specified Employees. If Employee is a
“specified employee,” as that term is defined for purposes of Code Section 409A,
then no payment or benefit that is payable on account of Employee’s “separation
from service”, as that term is defined for purposes of Code Section 409A, shall
be made before the date that is six months after Employee’s “separation from
service” (or, if earlier, the date of Employee’s death) if and to the extent
that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Code Section 409A and such delay is
required to comply with the requirements of Code Section 409A. Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule.
          21.7. Reimbursements and In-Kind Benefits. With respect to
reimbursements and in-kind benefits that may be provided under the Agreement
(the “Reimbursement Plans”), to the extent any benefits provided under the
Reimbursement Plans are subject to Code Section 409A, the Reimbursement Plans
shall meet the following requirements:
     A. Reimbursement Plans shall use an objectively determinable
nondiscretionary definition of the expenses eligible for reimbursement or of the
in-kind benefits to be provided;
     B. Reimbursement Plans shall provide that the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during Employee ‘s taxable year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any

3



--------------------------------------------------------------------------------



 



other taxable year, provided however, that Reimbursement Plans providing for
reimbursement of expenses referred to in Code Section 105(b) shall not fail to
meet the requirement of this paragraph 21.7.B. solely because such Reimbursement
Plans provide for a limit on the amount of expenses that may be reimbursed under
such arrangements over some or all of the period in which Reimbursement Plans
remain in effect;
     C. The reimbursement of an eligible expense is made on or before the last
day of Employee’s taxable year following the taxable year in which the expense
was incurred; and
     D. Right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.”

8.   Except as otherwise specifically amended herein, the terms and provisions
of the Employment Agreement remain in full force and effect. This Amendment may
be executed in counterparts.

[ SIGNATURES ON THE FOLLOWING PAGE ]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by
the Employee and by a duly authorized officer of the Company as of the date
first above written.

            EMPLOYEE:
      /s/ Patrick J. McEnany       Patrick J. McEnany           

            CATALYST PHARMACEUTICAL PARTNERS, INC.
      By:   /s/ Jack Weinstein         Jack Weinstein, Chief Financial Officer 
           

5